         Case 1:19-cv-02443-RDM Document 38 Filed 09/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 MARK C. SAVIGNAC and                         )
 JULIA SHEKETOFF,                             )
                                              )
                Plaintiffs,                   )              Civ. No. 1:19-02443 (RDM)
                                              )
 v.                                           )
                                              )           RESPONSE TO MOTION FOR
 JONES DAY, et al.,                           )              EXTENSION OF TIME
                                              )
                Defendants.                   )


       Plaintiff Julia Sheketoff has moved this Court for 14 additional days—meaning a total of

three weeks—to file a reply in support of her motion for reconsideration. Dkt. 37.

       In inquiring about Defendants’ position on this request, Sheketoff did not mention that she

had just delivered a baby (or offer any other reason for the request). (See Ex. A.) Had she done

so, Defendants would have consented to the requested extension.



September 30, 2020                                    Respectfully submitted,


                                                       /s/ Traci L. Lovitt
                                                      Traci L. Lovitt (Bar No. 467222)
                                                      JONES DAY
                                                      250 Vesey Street
                                                      New York, NY 10281
                                                      Phone: (212) 326-3939

                                                      Attorney for Defendants




                                                  1
